DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed. Claims 1-20 are pending in the Application, of which Claims 1, 9 and 18 are independent. 
Continuity/ Priority Information
The present Application 17138684, filed 12/30/2020 Claims Priority from Provisional Application 62956446, filed 01/02/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Terechko et al. (U.S. Pub. No. 20190278677) Pub. Date: 2019-09-12.
 Regarding independent Claims 1, 9 and 18, Terechko discloses a hardware architecture for a system on chip (SoC) device for performing runtime software-based self-test with mutual inter-core checking, comprising:
a processor core configured to perform boot operations; [0029] FIG. 5 depicts a sequence for performing mutual inter-core checking by concurrently performing runtime software-based self-tests. In FIG. 5, the method starts at step 501, such as when a system-on-chip boots up and/or at a predetermined interval during runtime operations. At this point, one or more software-based self-test (SBST) programs may be loaded into memory at a designated address or partition.
a microcontroller corresponding to a monitoring core. [0019] In synchronization with the self-test results generated from the SBST program execution, one or more of the processor cores (e.g., 210-213) is configured as a monitoring core to continuously check the self-test results from the core(s)-under-test.  
the state machine configured to perform self-test operations on the set of microcontroller components before the boot operations.  
[0032] At step 503, each synchronized core executes a runtime software-based self-test (SBST) on itself, and then shares the test data results with its paired monitoring core at step 503.
[0033] At step 504, the monitoring core checks or evaluates the self-test data results from the paired core-under-test to detect any discrepancies that might indicate the existence of a hardware fault in the core-under-test. [0034] At step 505, test results are verified based on the monitoring core's comparison of the self-test results and reference data.
responsive to the microcontroller self-test being completed successfully; If the self-test results are verified (affirmative outcome to decision step 505), this indicates that there is no hardware fault at the core-under test for the executed SBST program. 
responsive to the microcontroller self-test not being completed successfully. If not (negative outcome to detection step 506), the process returns to Step 503 where the core executes the next runtime software-based self-test (SRST) on itself.
Independent Claim 9, a terminal coupled to a peripheral component; [0013] Each processor core is coupled across an interconnect bus 206 which also couples to  hardware implemented peripheral devices.  

Regarding Claims 2, 5, 10, 13, Terechko discloses memory controller, safety processors, associated cache memories, and an interrupt controller;  [0012] as depicted in Fig. 2, the SoC device 201 includes a plurality of processor cores 210-213 connected as shown over a switch fabric interconnect 206 to memory resources, including an on-chip memory 207, memory controller 208, memory protection unit 209, and external SDRAM memory 220. The SoC device 201 may also include a general interrupt controller 202 and a watchdog timer circuit 203 as additional hardware circuitry that may be applicable to monitor proper operation of an application run on the SoC 201.

Regarding Claims 3, 11, Terechko discloses safety alerts  [0002] as illustrated  in FIG. 1, a processor operations timeline 100 in a conventional software-based self-test of a processor core where an initial boot phase which performs hardware (HW) built-in self-test (BIST) operations 101 is followed by alternating phases of normal operation functions 102, 104 and software-based self-testing (SBST) 103, 105 before the processor shuts down with a HW BIST operation 106. 
[0011] The SoC device 201 may also include a general interrupt controller 202 and a watchdog timer circuit 203 as additional hardware circuitry that may be applicable to monitor proper operation of an application run on the SoC 201.  
 
Regarding Claims  7, 8, 15-17, Terechko discloses self-test operations; [0011] An adaptive, efficient, and flexible hardware fault detection apparatus, system, architecture, and methodology are described wherein multiple processor cores execute software-based self-tests during runtime and perform mutual inter-core checking, thereby enabling in-field diagnosis and screening of processor cores of multiprocessor system-on-chip (MPSoC) devices to detect hardware faults, system state corruptions, and/or flow control problems.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  4-6, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Terechko et al. (U.S. Pub. No. 20190278677) in view of Wang et al. (U.S. Pub. No. 20080077800) Pub. Date:  2008-03-27.
 Regarding Claims 4-6, 12-14, 19-20, Terechko fails to disclose wakeup circuitry configured to manage security, wake- up triggers, and sleep triggers. 
However, in analogous art , Wang discloses [0007] In the embodiment illustrated in FIG. 1, Boot routine 30 and security routine 32 comprise a set of instructions executable by a central processing unit (CPU) 40. In some embodiments, boot routine 32 comprises a set of instructions executed during a boot operation of computing system 12 (e.g., in response to a power-on event or in response to a wake event from a sleep, hibernation or other type of reduced-power operating mode) such as, but not limited to, a power-on self-test (POST) routine.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the Boot and Security routines as taught by Wang in the device of Terechko for the purpose of  achieving security protection, thereby resulting in hard disk drive (HDD) accessibility limitations, especially during booting of the computing system.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: May 11, 2022
Non-Final Rejection 20220510
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov